DETAILED ACTION
	In Reply filed on 11/11/2022, claims 1-5 are pending. Claim 1 is currently amended. No claim is canceled, and no claim is newly added. Claims 1-5 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2018211785 A1, hereinafter Aoki) in view of Remane et al. (US 3,519,035, hereinafter Remane). 
Regarding claim 1, Aoki teaches a molding machine (10) (FIGURES 2, 3) comprising: 
an injection container unit (tank 20) configured to store a foamed mixed material (¶ [0027]; FIGURES 2, 3); 
a lid member (30) configured to open and close an opening (20K) at a top of the injection container unit (20) (¶ [0028]; FIGURES 2, 3); and 
an air supplying section (air supply system 50) configured to supply air into the injection container unit (20) to thereby eject the foamed mixed material through an ejection port (filling hole 22) in the injection container unit (20) (¶ [0031], ¶ [0044], ¶ [0051]. ¶ [0052], ¶ [0061]; FIGURES 2, 3, 8C), 
the lid member (30) having a circumferential surface on which a sealing body is provided (¶ [0028]: a sealing member (packing) is provided on the outer peripheral portion of the lid member 30 in contact with the opening 20K side of the tank 20 so that the inside of the tank 20 is in an airtight state; FIGURS 2, 3). 
However, Aoki does not specifically teach that the sealing body being configured to 
inflate when supplied with a fluid and thereby make close contact with an inner circumferential surface of the injection container unit and 
deflate when the fluid stops being supplied while the sealing body having inflated due to supply of the fluid is in close contact with the inner circumferential surface, and thereby break the close contact and detach from the inner circumferential surface of the injection container, 
supply of the fluid to the sealing body being stopped while the lid member is being moved in a case of closure by the lid member, of the opening of the injection container unit and in a case of removal, from the opening, of the lid member having closed the opening of the injection container, the lid member and the sealing body moving without sliding on the inner circumferential surface of the injection container unit in the closure and in the removal. 	
Remane teaches a volumetric dosing device, and the device includes a seal proving a fluid-tight connection between a lower portion of a vertically movable base and a vessel (abstract). The volumetric dosing device comprises a horizontal base made of two superimposed plates 1 and 2 (i.e., the same as the lid member as disclosed in Aoki and recited in claim 1) movable in a vertical direction and can/canister/vessel 6 (column 2 lines 38-55; FIGURE 1). The lower end of the lower plate 2 is provided with a groove, which accommodates a hollow flexible annular gasket 8 (i.e., the same as the sealing body as disclosed in Aoki and recited in claim 1), the latter being inflatable by means of a compressed air line 9 mounted on the movable base 1-2  movable in a vertical direction (column 2 lines 60-64). Remane teaches that the sealing body is configured to 
inflate when supplied with a fluid and thereby make close contact with an inner circumferential surface of the can/canister/vessel 6 (column 3 lines 46-49: line 9 is automatically supplied with compressed air, which causes the gasket 8 to be inflated, so that the latter is applied to seal against the inner wall of the can 6; FIGURE 3) and 
deflate when the fluid stops being supplied while the sealing body having inflated due to supply of the fluid is in close contact with the inner circumferential surface, and thereby break the close contact and detach from the inner circumferential surface of the can/canister/vessel 6 (column 3 line 73 – column 4 line 1: the line 9 is connected up with the atmosphere by a mechanism reverse to that which had supplied it with compressed air, and the gasket 8 goes flat; FIGURE 1), 
supply of the fluid to the sealing body being stopped while the lid member is being moved in a case of closure by the lid member, of the opening of can/canister/vessel 6 and in a case of removal, from the opening, of the lid member having closed the opening of the can/canister/vessel 6, the lid member and the sealing body moving without sliding on the inner circumferential surface of the injection container unit in the closure and in the removal (column 3 lines 46-49, FIGURE 3: in case of closure; column 3 line 73 – column 4 line 1, FIGURE 1: in case of removal; column 2 lines 56-59: the diameter of the lower plate 2 is smaller than the inner diameter of said can 6, so that the latter can be fitted upwards round said plate 2, till it butts against the plate 1 (of note, Remane discloses that the lower plate 2 (i.e., the lid member) and the gasket 8 (i.e., the sealing member) moves without sliding on the inner wall of the can/canister/vessel 6)).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the sealing body of the lid member of Aoki to be inflatable by means of a compressed air line as taught by Remane in order to yield known results or a reasonable expectation of successful results of providing a secure sealing between the container and the lid member, in particular between the inner circumferential wall of the container and the sealing body of the members, with which they are brought into contact without using of a lubrication that could contaminate the liquid in the container due to a lubricant dissolved in the liquid (Aoki: ¶ [0028]; Remane: derived from column 1 lines 25-41).
Regarding claim 3, modified Aoki teaches the sealing body includes (i) a sealing portion which, in cross-section, is convex toward the inner circumferential surface of the injection container unit and (ii) mounting portions located at opposite edges of the sealing portion; and the circumferential surface has a recess which (a) is configured to have the sealing portion placed therein except for a convex portion of the sealing portion such that the convex portion is exposed and (b) is configured to abut on the mounting portions so that the mounting portions are restricted from moving toward the inner circumferential surface of the injection container unit (Aoki: a cross-section the seal member as shown in FIGURE 2). Although modified Aoki is silent for explicitly disclosing the function of “the mounting portions are restricted from moving toward the inner circumferential surface of the injection container unit,” the sealing member and the lid member 30 of modified Aoki have the same structure as the sealing body 61 having the “sealing portion” and the “mounting portions” and the lid member 60, respectively, as disclosed in the Instant Specification (Instant Specification: FIGURE 3), and thus, it is obvious that the circumferential surface of the lid member of modified Aoki would perform the recited function. 
Regarding claim 4, modified Aoki teaches that a spacer (Remane: a middle portion of the gasket 8 connecting the gasket 8 to compressed air line 9 as shown in FIGURES 1, 3) is provided between the mounting portions, the spacer is configured to keep the mounting portions away from each other at a predetermined distance (Remane: FIGURES 1, 3). Thus, modified Aoki teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 3 equally applies here. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Aoki and Remane as applied to claim 1, and further in view of Sigma (“Glass reactor system,” published in public on 08/18/2018, available at https://web.archive.org/web/20180818094433/http://sigmaglassindia.com/products/glass-reactor-system/, hereinafter Sigma). 
Regarding claim 2, modified Aoki teaches that the injection container unit (20) includes: a lower unit (20A) which has the ejection port (22); an upper unit (a side of the opening 20K) which is located opposite the lower unit (20A); a lateral part (side wall portion 20B) which is present between the lower unit and the upper unit (Aoki: ¶ [0028]; FIGURES 1, 2). However, modified Aoki does not specifically teach that (1) the lateral part is composed of a transparent material, and (2) a plurality of struts which are provided outside the lateral part and which connect the lower unit and the upper unit.
Sigma teaches glass reactor system including a lateral part composed of a transparent material (i.e., glassware), and the glass reactor system includes a plurality of struts which are provided outside the lateral part and which connect the lower unit and the upper unit (see FIGURES).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the tank of modified Aoki with a known glass reactor system which is supported by a plurality of struts as taught by Sigma in order to yield known results or a reasonable expectation of successful results of obtaining benefit of process visibility. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Remane as applied to claims 1 and 3-4, and further in view of Colin (US 5,209,498 A, hereinafter Colin).
Regarding claim 5, modified Aoki teaches all the claimed limitations but does not specifically teach that the sealing body (Aoki: seal member as shown in FIGURE 2; Remane: gasket 8 connected to compressed air line 9 as shown in FIGURES 1, 3) is made of rubber; and the spacer (Remane: a middle portion of the gasket 8 connecting the gasket 8 to compressed air line 9 as shown in FIGURES 1, 3) is composed of a material that is harder than the sealing body.
Colin teaches an inflatable gasket sealing device for a door or a moving panel comprises an inflatable sealing gasket 14 fixed on the periphery of the door or the panel 10 and protected by a cover 30, 32 (abstract). The sealing gasket is continuous and extends over one or more sides of the door or the panel 10, and it comprises a base 16 for mounting on the periphery of the door or the panel, said base 16 having a generally U-shaped cross-section, the gasket further including a resiliently deformable wall 18 connected to the base 16 for delimiting a closed volume 20 which is connected to the outside via an inflation coupling 22 (column 2 lines 33-41; FIGURE 2). When a fluid under pressure (generally air) is injected into the volume 20 via the coupling 22, the elastically deformable wall 18 of the gasket takes up an outwardly swollen convex shape and urges the shoe 24 to press against the fixed surface 12 (page 2 lines 51-59; FIGURE 2). Although Colin does not explicitly disclose that the base 16 including the inflation coupling 22 (i.e., the same as the middle portion of the gasket 8 connecting the gasket 8 to compressed air line 9 as shown in FIGURES 1, 3 of Remane) is composed of a material that is harder than the sealing body, it would be obvious to one of the ordinary skill in the art at least the inflation coupling 22 integrated into the base 16 is not elastically deformable (i.e., harder than the sealing body made of elastically deformable material). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the sealing body and the spacer of modified Aoki to be made of an elastically deformable material (e.g., rubber), and to be composed of a material harder than the sealing body, respectively, as taught by Colin in order to yield known results or a reasonable expectation of successful results of obtaining an inflatable sealing. 

Response to Arguments
Applicant's arguments filed on 11/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, the Applicant argues (see page 9) that Aoki does not discloses or suggest that “the sealing body includes (i) a sealing portion which, in cross-section, is convex toward the inner circumferential surface of the injection container unit.”
The Examiner respectfully disagrees with the argument. As shown below in the enlarged FIGURE 2 of Aoki, the sealing body includes a sealing portion (marked as *) which, in cross-section, is convex toward the inner circumferential surface of the injection container unit. 

    PNG
    media_image1.png
    318
    775
    media_image1.png
    Greyscale
[AltContent: textbox (An annotated FIGURE 2 of Aoki (partially enlarged).)]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744